UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7927



TAMMY M. STONE,

                                             Petitioner - Appellant,

          versus


TIM HALLORAN, Kanawha County Magistrate,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-03-2313-2)


Submitted:   March 25, 2004                 Decided:   March 31, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tammy M. Stone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tammy M. Stone, a state prisoner, seeks to appeal the

district     court’s    order   adopting        the     magistrate    judge’s

recommendation and denying relief on her petition filed under 28

U.S.C. § 2241 (2000).     We have independently reviewed the record

and conclude that Stone has not made a substantial showing of the

denial of a constitutional right.       See Miller-El v. Cockrell, 537

U.S.   322    (2003).    Accordingly,      we    deny    a   certificate   of

appealability and dismiss the appeal.            See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                 - 2 -